DETAILED ACTION
The instant application having Application No. 16/857159 filed on April 23, 2020 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “multiple dimensions including a security event, abnormal uplink and downlink traffic, a covert communication signal, abnormal login, data leakage, abnormal service function use, service process security, and other dimensions”. This appears to imply that all possible dimensions, including all current and new future dimensions, must be taken into consideration to determine if an account is lost; however, it is impossible for the inventors to know all current and future potential ways to detect a lost account. Therefore, the specification does not reasonably convey that the inventors has possession of this claimed feature.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites a method claim; however, the claim does not recite any method steps. Therefore, it is unclear if the claim is reciting a method or not as the claim merely repeats the phrase of “detecting a lost account based on multiple dimensions” multiple times using intended use wording.
	“When a claim is amenable to two or more plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention. Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential)”.
	Claims 2-3 are rejected for the same reasons as cited above and for being dependent on a previously rejected base claim.

Claim 2 recites “multiple dimensions including a security event, abnormal uplink and downlink traffic, a covert communication signal, abnormal login, data leakage, abnormal service function use, service process security, and other dimensions”; however, this limitation renders the claim as indefinite as the metes and bounds of the 

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 112. Presently, the pending claims do not adequately reflect what the disclosed invention is. The following prior art rejections are based upon the examiner’s best interpretation of the claims.  In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution.  Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “detecting a lost account based on multiple dimensions”.
The limitation of detecting a lost account, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “detecting” in the context of this claim encompasses the user manually determining that his account has been lost/hacked/stolen. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements other than the abstract idea. Accordingly, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claims 2-3 do not represent significantly more and are too directed to non-statutory subject matter. 


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/124954 hereinafter referred to as Fan (English translation has been provided).

As per claim 1, Fan discloses A method for detecting a lost account based on multiple dimensions, wherein the method uses a solution of detecting the lost account based on the multiple dimensions, thus implementing a purpose of effectively detecting a loss of the account on the basis of the multiple dimensions of a state and a behavior of the account (Fan, page 3, teaches the user reporting a lost account if the user cannot open the account after entering the username and password. Fan, pages 3-6, teaches performing additional tests on the account to determine if the account is malicious or lost.)

As per claim 2, Fan discloses The method for detecting the lost account based on the multiple dimensions as claimed in claim 1, wherein the loss of the account is detected with the multiple dimensions, including a security event, abnormal uplink and downlink traffic, a covert communication signal, abnormal login, data leakage, abnormal service functional use, service process security and other dimensions (Fan, pages 3-6, teaches performing various tests to detect lost and malicious accounts such as checking login data, checking the amount of logins per hour, checking user information such as IP address and login location, checking login time, etc…)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fan and further in view of Cole (US 7841008).

As per claim 3, Fan discloses The method for detecting the lost account based on the multiple dimensions as claimed in claim 1, wherein a risk … of the account are determined via the multiple dimensions (Fan, page 2, teaches alerting users to lost accounts as well as logging out of malicious accounts to prevent risk. This can be considered as a risk score as the user is either notified (risky) or not notified (not risky). Additionally, Fan, pages 3-6, determines if the account is lost/malicious based on a set of factors which can be considered as a loss probability as the account is either determined to be lost/malicious (high probability that the account is lost) or not lost/malicious (low probability that the account is lost). Also, the Examiner would note that Fan cannot know with 100% certainty that the account is lost/malicious or not and a determination is made based on a set of factors and thresholds as shown in Fan pages 3-6. Therefore, this can be considered as a loss probability as the account is determined to be lost/malicious or not.)
However, Fan is not entirely clear and does not specifically recite a risk score and a loss probability of the account are determined.
Cole discloses a risk score and a loss probability of the account are determined (Cole, col. 9 lines 50-54 teaches a risk/threat score. Cole, col. 11 lines 33-37 teaches determining the likelihood/probability that the account is stolen and used in an unauthorized fashion.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Cole with the teachings of Fan. Fan teaches using various factors to determine if a user account has been lost or is malicious. Cole similarly determines the threat and probability that a user account has been stolen/lost or is malicious. Therefore, it would have been obvious to have improved upon the teachings of Fan by adding the teachings of Cole for the purpose of using a risk score and loss probability to determine if the user account has been stolen/lost or is malicious.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Reus (US 2010/0241739) – teaches detecting a lost device (and associated account).
Williams (US 2018/0330381) – teaches determining if an account matches a lost or stolen account.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498